Order entered November 9, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00709-CR

                               WILLIAM AUTREY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-16130-Q

                                           ORDER
       On July 21, 2015, this Court issued an opinion in the above-numbered cause.

Accordingly, appellant’s motion for rehearing was due August 5, 2015, see TEX. R. APP. P. 49.1,

and a motion to extend the time for filing a motion for rehearing was due by August 20, 2015,

see TEX. R. APP. P. 49.8. On September 17, 2015, the Clerk of this Court received from

appellant a document entitled “Trial De Novo Appeal Rehearing En Banc.” Attached to the

document was an “Addendum Brief” which bore the notation “9/10/15 6/17/15” next to

appellant’s signature. A “Caselaw Addendum” attached to the document was dated “9/9/15.”

Appellant’s first motion to extend the time for filing a motion for rehearing and “2nd Motion for

Rehearing” were filed on September 25, 2015; the motions are dated “9/21/15,” and the

envelopes indicate the motions were mailed on September 22, 2015. Appellant’s motions for
rehearing and motions to extend the time for filing a motion for rehearing were thus untimely.

Also untimely was appellant’s October 16, 2015 motion to dismiss his motion for rehearing.

Accordingly, we DENY as untimely appellant’s motions.


                                                  /s/    DAVID L. BRIDGES
                                                         JUSTICE